O’Dwyer, J.
The notes in suit are made by the Union Cloak Company, a corporation organized under the laws of the State of Mew York, and were issued in renewal of other notes of the same corporation, given in settlement of a claim against said corporation for goods sold to it in 1899.
To maintain this action against the defendant, a corporation organized under the laws of the State of Kew Jersey, after the debt for which the notes were given was incurred, it is claimed that at the time of the giving of the notes in suit the president and the secretary and treasurer of the defendant corporation stated to the plaintiffs that the notes in suit were the notes of the defendant, and that the form- in which they were signed was the form used by the defendant for signing its notes, and that the Union Cloak Company and the Union Cloak & Suit Company, this defendant, were the same; that by reason of these statements the notes are the notes of the defendant and it is liable thereon.
The debt for which the notes were given was contracted prior to the time that the defendant corporation had a legal existence, and the record fails to disclose any evidence showing that this defendant received any benefit from the goods purchased by the Union Cloak Company, and it appears that no other or further consideration is claimed as having been given for the notes in suit.
It follows that the defendant is not liable upon these notes, and *391the judgment and order herein appealed from must he reversed and a new trial ordered, with costs to appellant to abide the event.
Conlan and Hascall, JJ., concur.
Judgment and order reversed and new trial ordered, with costs to appellant to abide event.